UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6917


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN DEION SWINSON, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:09-cv-00105-JRS; 3:06-cr-00001-JRS-1)


Submitted:   June 1, 2011                 Decided:     June 10, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Deion Swinson, Sr., Appellant Pro Se. Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Deion Swinson, Sr. seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.       The    order     is    not    appealable    unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating         that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El     v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Swinson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.     We   also   deny    Swinson’s        motions    for   appeal,    to

reconsider this court’s previous order denying his motion for

transcripts, and to expedite the decision.                        We dispense with

oral    argument   because     the     facts      and    legal     contentions     are

                                           2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3